Citation Nr: 1643671	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-23 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an upper back condition.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008, with additional service in the Navy Reserve and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In the December 2008 decision, the RO denied service connection, inter alia, for right ear hearing loss.  In November 2009, the Veteran submitted a claim for bilateral hearing loss.  While the Veteran did not enter a notice of disagreement as to the December 2008 denial of service connection for right ear hearing loss, additional evidence consisting of VA treatment records and his November 2009 claim was associated with the record within one year of the issuance of the December 2008 rating decision.  The December 2010 rating decision, thus, reconsidered the Veteran's claim of entitlement to service connection for right ear hearing loss pursuant to 38 C.F.R. § 3.156(b).  Subsequently, he perfected an appeal as to the December 2010 rating decision addressing such claim, as well as the other issues listed on the title page.

The tinnitus issue is decided below, and the remaining issues on appeal are addressed in the REMAND portion of the decision.


FINDING OF FACT

The Veteran's tinnitus had onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection-Tinnitus

The Veteran contends that service connection is warranted because he has had ringing in his ears since active duty, when he was exposed to loud noise from mortar attacks and explosions and truck engines.  He further contends that ear protection was not always worn because radio use was necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for a "chronic disease," including organic diseases of the nervous system such as tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran's service treatment records reveal no complaints of tinnitus.  The Veteran's DD Form 214 lists his military occupational specialty (MOS) in the Army as motor transport operator.  In a May 2016 statement, the Veteran's representative asserts that such MOS is associated with moderate noise exposure according to the Military Duty MOS Hearing Loss Probability Chart.  Thus, in conjunction with the Veteran's statements, the Board finds that the evidence shows that the Veteran experienced exposure to loud noise in service.  Because the Veteran currently has tinnitus, the question that remains here concerns nexus.

The Veteran was afforded a VA examination in June 2010.  The VA examiner reported that the Veteran complained of bilateral, constant tinnitus described as a high-pitched tone.  While the examiner opined that the Veteran had tinnitus and provided a negative nexus opinion, it appears that the examiner only provided a rationale with regard to hearing loss and did not provide a rationale specific for tinnitus.

The Veteran is competent to describe the presence of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Because tinnitus is primarily a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.

The Board notes that the VA examination report does not include a positive nexus opinion specifically linking the Veteran's tinnitus to service.  However, on further reflection, the Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus.  His contention that his tinnitus is related to in-service noise exposure is wholly consistent with his military duties as a motor transport operator.  Given the Veteran's competent and credible statements regarding his tinnitus, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus began during military service and continued since service.

When viewing the evidence in the light most favorable to the Veteran and after resolving any reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that had onset in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his bilateral hearing loss was caused or aggravated by loud noise exposure in service.  Most recently, in a May 2016 statement, the Veteran's representative asserted that while the Veteran's claims file indicates he had hearing loss when entering service, the exposure to loud, noisy trucks and not being able to wear ear protection because of necessary radio use aggravated such hearing loss beyond its normal progression.

The Board notes that an October 28, 2003, Navy Reserve enlistment examination shows that the Veteran had hearing loss according to 38 C.F.R. § 3.385.  However, not entrance documents in May 2007 note hearing loss and there is no further information regarding hearing loss during his period of active service.  Thus, based on the current evidence, there is a question if the Veteran in fact had preexisting hearing loss.

The Veteran was afforded VA audiometric examinations in August 2008 and June 2010.  At the time of the August 2008 examination, it was shown that the Veteran actually did not have hearing loss under 38 C.F.R. § 3.385 for either ear.  However, at the time of the June 2010 VA examination, hearing loss was shown.  The examiner gave the opinion that the Veteran's hearing loss was not caused by noise exposure on active duty because he had moderate hearing loss at the time of the October 2003 enlistment examination.  

In light of this evidence, the Board finds that another VA examination and opinion is warranted to better understand the Veteran current hearing loss and its history.

Regarding the headache and upper back issues, the Veteran contends, in his August 2013 substantive appeal (VA Form 9), that such conditions started after an in-service truck driving incident in which his head hit the inside top of the tractor trailer very hard and resulted in bleeding.  Additionally, the Veteran submitted a buddy statement, received in January 2011, supporting such contention.  Further, he contends that he sought VA treatment for such conditions only months after he returned from deployment.

Review of the Veteran's claims file reveals VA treatment for muscle tension headache with DJD of C-spine on September 23, 2008, which would be only months after service.  Additionally, an October 14, 2009, VA treatment record shows that the Veteran was treated with Neurontin for his headache, and a March 2010 private MRI for cervical radiculopathy shows some minimal disk bulge and uncovertebral joint degenerative change.

Pursuant to VA's duty to assist, the Board finds that the Veteran should be afforded VA examinations on remand for the Veteran's headache and upper back claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtained updated VA treatment records.

2.  After associated the above requested records, if any, with the claims file, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.

(1) The examiner is to determine whether the Veteran currently has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.

(2) If yes to (1), then the examiner is to provide an opinion as to whether it is medically undebatable that the Veteran had hearing loss in the right and/or left ear prior to his active service beginning in May 2007.  The examiner should comment on the October 28, 2003, report of medical examination for Navy Reserve service that shows the Veteran had hearing loss for VA compensation purposes.

(3) If yes to (2), then the examiner is to provide an opinion as to whether it is medically undebatable that the Veteran's preexisting hearing loss was not aggravated by his active service from May 2007 to June 2008.  Aggravation is an increase in disability beyond the natural progress of the disease.  This should include consideration of the Veteran's contention that in-service exposure to mortar attacks, explosions, and truck engine noise without ear protection aggravated his hearing loss

(4) If no to (3), then the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is the same disease process as that of his preexisting hearing loss.

(5) If no to (1), then the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss had its onset during, or within one year, or is otherwise related to, the Veteran's active service.  

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present headaches.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's headache complaints.  Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contention that such headaches are related to an in-service truck incident involving hitting his head with resulting bleeding and consideration of any post-service treatment for headaches, to include muscle tension headache.

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present upper back and/or cervical spine condition.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's upper back complaints.  Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contention that such upper back complaints are related to an in-service truck incident involving hitting his head and consideration of any post-service treatment for upper back/cervical spine conditions, to include DJD of C-spine,  cervical radiculopathy, and disk bulge and uncovertebral joint degenerative change.

The examination report must include a complete rationale for all opinions expressed.

5.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, then furnish the Veteran and his representative with a supplemental statement of the case, and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


